Citation Nr: 0727304	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  98-15 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for duodenal ulcer disease.

2.  Entitlement to a rating in excess of 60 percent disabling 
for residuals of a low back strain with clinical right L4, 
bilateral L5 lumbar radiculopathy.

3.  Entitlement to service connection for sinusitis 
condition.

4.  Entitlement to service connection for arthritis 
condition.

5.  Entitlement to service connection for vision loss.

6.  Entitlement to service connection for bilateral 
hydrocele, claimed as testicular cysts.

7.  Entitlement to service connection for a skin condition.

8.  Entitlement to service connection for weakness.

9.  Entitlement to service connection for stomach condition 
other than duodenal ulcer disease.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for a liver disorder.

12.  Entitlement to service connection for impotence.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim for a psychiatric disorder 
other than PTSD.  

14.  Whether new and material evidence has been received to 
reopen a previously denied claim for a headache disorder, 
claimed as head pain and migraine.  

15.  The propriety of a reduction in benefits due to removal 
of a spousal dependent between December 1, 1982 and March 1, 
2003. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


VACATUR

This case comes before the Board of Veterans' Appeals (Board) 
from multiple rating decisions from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in San Juan, the 
Commonwealth of Puerto Rico.  

In a decision issued on June 16, 2006 the Board denied the 
veteran's claim seeking entitlement to a rating in excess of 
20 percent disabling for duodenal ulcer disease.  The Board 
also dismissed the issue of entitlement to service connection 
for PTSD, pointing out that the veteran withdrew this PTSD 
issue from appellate consideration, and adjudicated 
separately an issue of entitlement to service connection for 
other psychiatric disorders besides PTSD, which it remanded.  
The Board also remanded issues of entitlement to service 
connection for a sinus disability, arthritis, vision loss, 
bilateral hydrocele of the testicles, a skin disorder, 
weakness, headaches, a stomach disability, impotence and a 
liver disorder, an issue of entitlement to a rating in excess 
of 60 percent disabling for a lumbar spine disability and the 
issue of the propriety of a reduction in benefits due to 
removal of a spousal dependent between December 1, 1982 and 
March 1, 2003.  

In a letter dated October 4, 2006, the veteran filed a motion 
to vacate the issues of entitlement to service connection for 
PTSD and for a rating in excess of 20 percent disabling for 
duodenal ulcer disease.  The request was based on the 
veteran's denial of due process of law by not being provided 
a representative from the Disabled American Veterans (DAV) as 
requested in a letter dated in June 13, 2005.  The veteran 
also filed a motion for reconsideration of the order denying 
these claims on the same date.  

Of record is a letter dated on June 13, 2005 which appears to 
express the veteran's desire to appoint the DAV as the 
veteran's representative before the Board, although the same 
letter then went on to state that this same service 
organization was not representing him in Puerto Rico because 
the organization did not have the time to represent him.  
Other correspondences from the veteran, including a May 2004 
statement averring that he did not want any organization to 
represent him, as well as an undated letter requesting the 
case be forwarded to the Board and again noting that he had 
wanted DAV representation but they did not have the time to 
do so, were construed as meaning that he not desire 
representation as the DAV was not available to do so.  
However the October 2006 Motion to Vacate has clarified that 
the veteran's June 2005 letter was meant to express his 
desire for representation from the DAV.    

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion when there has been a denial of due process.  See 38 
C.F.R. § 20.904 (2006).  As outlined above, the Board's June 
2006 decision was adjudicated in its entirety without the 
benefit of representation which had been requested by the 
veteran prior to this adjudication.  In order to assure due 
process, the Board has decided to vacate the entire June 2006 
decision, and the issues set forth above will be considered 
de novo in a separately-issued decision.  Consequently, the 
veteran's Motion to Vacate is granted and the Motion for 
Reconsideration is rendered moot.


ORDER

The Board's decision of June 16, 2006 is hereby vacated.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


